Title: To James Madison from John Gavino, 11 November 1804 (Abstract)
From: Gavino, John
To: Madison, James


11 November 1804, Gibraltar. No. 7. “On the 2d: Inst: No. 6 I had the honor of adressing you [not found] since when have none of your regarded favours.
“On the 8t. Inst: arrived the U. S. Brig Syren Capn: Stuart from Malta in 28 days to relieve the Essex who is to join the Squadron as Comodor Barron tells me, but gives no news, nor does Conl. Lear who writes me from Syracuse referring to Capn: Stuart, but as he did not Anchor in our Port, could not see him, as such you will have the occurrencies from the Honl: Secretary of the Navy Dept. to whom I forward the Dispatches for him ⅌ this Conveyance. Consul Simpson wrote me to prevent the State Ships from Anchoring here, as if did, would not be admitted to come too in the Ports of Barbary account the Epidemical disordr which we Experience, (the same is the case in Spain & Portugal) & I had lodged a Letter for the Commanders at Alguesiras, Cap: Jas: Barron of the Essex having wrote me to direct such state Vessels as came on this Station to proceed to Tanger & Consult Consul Simpson for their future proceedings for the good of the Service, wherefore I requested of our Prattick Master to endeavour to get a long side said Vessels before they anchord, giving him at same time abstract of Consul Simpson & Capn: Barrons Paragraphs to peruse to the Capns: so that Captain Stuart deliverd him the Despatches for the Navy Dept: with other Letters and bore away for Alguesiras, & will first Easterly Wind proceed for Tanger.
“The Average of Deaths now among the Troops by the Fever, I am told was last Week reduced to 10 ⅌ day of the Inhs: 3 to 2 and there was one day of none.
“My Phisicians having recomended a Change of Air late in the Spring I have to request the favour of leave of absince for five Months (leaving my Vice Consul to Act for me should the Service admit of it) which hope will be able to obtain, when will go for Barbary, Portugal or Spain.”
